DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
  
Claim Status
Claims 1, 4 and 7 have been amended; support for the amendments can be found in original claims 1, 4 and 7 and Fig. 19.
Claims 1-9 have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the machine-side power terminals" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.

Claims 5 and 6 are rejected based on their dependency on claim 4.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turner (US 2003/0039880 A1).

Regarding claim 1, Turner discloses a power supply system (Fig. 1) comprising: an electrical machine (“power tool”; [0015]; Fig. 1; element 10) including: a housing ([0016]; Fig. 1; element 18); 


    PNG
    media_image1.png
    806
    589
    media_image1.png
    Greyscale
a first side of the housing (Fig. 1; side corresponding to the position of elements 52-56 “F”); 

a machine-side power terminal (“electrical connectors”; [0017]; Fig. 1; element 54) extending and protruding (Fig. 2; element 54) from the first side (F) of the housing (18) in a first direction (annotated Fig. 2; element 1D) orthogonal to a sliding direction (Fig. 1; arrow “SD”); 


    PNG
    media_image2.png
    529
    572
    media_image2.png
    Greyscale
protective ribs (annotated Fig. 2; element R) disposed on both sides of the machine-side power terminal (54) respectively in a second direction (annotated Fig. 2; element 2D) orthogonal to the sliding direction (SD) and the first direction (1D) and extending and protruding from the first side (F) of the housing (18) in the first direction (1D); and 

an end of the machine-side power terminal (54) that is on an opposite side from the housing in the first direction (1D) and is located closer to the housing (18) than an end of the protective ribs (R) on the opposite side from the housing (18) in the first direction (1D); and 

a battery pack ([0019]; Fig. 1; element 30) configured to be detachably attached to the electrical machine (10) by being slid in the sliding direction (SD) with respect to the electrical machine (10), the battery pack (30) including: 

a battery-side power terminal (Fig. 5; element 104) configured to mechanically engage with and electrically connect ([0018]) to the machine-side power terminal (54); and 

    PNG
    media_image3.png
    460
    635
    media_image3.png
    Greyscale


a case (“housing”; [0018]; Fig. 1; element 74) accommodating the battery-side power terminal (104), the case (74) including: 

a power terminal opening (Fig. 5; opening corresponding to element 104) disposed at a position facing the battery-side power terminal (104) in the sliding direction (SD); and recessed grooves (annotated Fig. 5; element G) disposed on both sides of the battery-side power terminal (104) respectively and extending along the sliding direction (SD), 

wherein the first side (F) of the housing (18) faces the battery pack (30) when the battery pack (30) is attached to the electrical machine (10), and the protective ribs (R) protrude further (Fig. 3) from the housing (18) than the machine-side power terminals (54) in the sliding direction (Fig. 1).  


    PNG
    media_image4.png
    529
    572
    media_image4.png
    Greyscale
Regarding claim 3, Turner discloses wherein the electrical machine (10) further includes a machine-side slide rail ([0016]; Fig. 1; elements 44 and 46), at least one of the protective ribs (R) is disposed between (Fig. 2) the machine-side slide rail (44, 46) and the machine-side power terminal (54), 

the battery pack (30) further includes a battery-side slide rail ([0018]; Fig. 5; element 80, 82) configured to slidably engage (“mesh with”; [0018]) with the machine-side slide rail (44, 46) in the sliding direction (SD), and at least one of the recessed grooves (G) is disposed between the battery-side slide rail (80, 82) and the battery-side power terminal (104).  

    PNG
    media_image3.png
    460
    635
    media_image3.png
    Greyscale

claim 4, Turner discloses an electrical machine (Fig. 1; element 10) configured to have a battery pack (Fig. 1; element 30) detachably attached thereto by the battery pack (30) being slid in a sliding direction (Fig. 1; arrow “SD”), the electrical machine (10) comprising: a housing (Fig. 1; element 18); 


    PNG
    media_image5.png
    529
    572
    media_image5.png
    Greyscale
a first side of the housing (Fig. 1; side corresponding to elements 52-56 “F”); a machine-side power terminal (Fig. 1; element 54) extending and protruding from the first side (F) of the housing (18) in a first direction (annotated Fig. 2; element 1D) orthogonal to the sliding direction (SD); protective ribs (annotated Fig. 2; element R) disposed on both sides of the machine-side power terminal (54) respectively in a second direction (annotated Fig. 2; element 2D) orthogonal to the sliding direction (SD) and the first direction (1D)[AltContent: rect]  	an end of the machine-side power terminal (54) that is on an opposite side from the housing (18) in the first direction (1D) and is located closer to the housing (18) than an end of the protective ribs (R) on the opposite side from the housing (18) in the first direction (1D), 

wherein the first side (F) of the housing (18) faces the battery pack (30) when the battery pack (30) is attached to the electrical machine (30), and the protective ribs (R) protrude further from the housing (18) than the machine-side power terminals (54) in the sliding direction (SD).  


Regarding claim 6, Turner discloses a machine-side slide rail ([0016]; Fig. 1; elements 44 and 46), wherein at least one of the protective ribs (R) is disposed between (Fig. 2) the machine-side slide rail (44, 46) and the machine-side power terminal (54),

Claims 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zick (US 20080025010 A1).

Regarding claim 7, Zick discloses a battery pack ([0071]; Fig. 5; element 70) configured to be detachably attached ([0071]) to an electrical machine (“power tool”; [0071]; Fig. 5; element 71) by being slid with respect to the electrical machine (71) in a sliding direction (Fig. 5; double headed arrow “SD”), 

the battery pack (70) comprising: 

a battery-side power terminal (“a battery terminal assembly 84”; [0071]; Fig. 5; element 84); and a case (“battery housing”; [0071]; Fig. 5; element 80) accommodating the battery-side power terminal (84), the case (80) including: 

a first surface (Fig. 5; top surface of element 80 “F”) facing the electrical machine (71) under a state where the battery pack (70) is attached to the electrical machine (71); 


    PNG
    media_image6.png
    468
    614
    media_image6.png
    Greyscale
a terminal receiver (Fig. 5; element 96) arranged on the first surface (F) and extending and protruding from the first surface (F) in a first direction (annotated Fig. 5; element 1D) orthogonal to the sliding direction (SD); 

a power terminal opening (annotated Fig. 5; element O) disposed at a position facing the battery-side power terminal (84) in the sliding direction (SD) and disposed beyond the first surface (F) in the first direction (1D); and recessed grooves ([0072]; Fig. 5; element 104 to the end of element 108) disposed on both sides of the battery-side power terminal (84) respectively in a second direction (Fig. 5; single headed arrows “2D”) orthogonal to the sliding direction (SD) and the first direction (1D) and extending along the sliding direction (SD) and disposed beyond the first surface (F) in the first direction (1D),

wherein the recessed grooves (104) are deeper than (Fig. 5) the power terminal opening (O) in the first direction (1D).

Regarding claim 9, Zick discloses a battery-side slide rail ([0072]; Fig. 5; element 108), wherein at least one of the recessed grooves (104) is disposed between the battery- side slide rail (108) and the battery-side power terminal (84).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2003/0039880 A1).

claim 7, Turner discloses a battery pack ([0019]; Fig. 1; element 30) configured to be detachably attached to the electrical machine (10) by being slid in the sliding direction (Fig. 1; arrow “SD”) with respect to the electrical machine (10), the battery pack (30) comprising: 

a battery-side power terminal (Fig. 5; element 104); and (“housing”; [0018]; Fig. 1; element 74) accommodating the battery-side power terminal (104), the case (74) including: 


    PNG
    media_image7.png
    442
    500
    media_image7.png
    Greyscale
a first surface (Fig. 5; top surface of the battery pack “F”) facing the electrical machine (10) under a state where the battery pack (30) is attached to the electrical machine (10); 

a terminal receiver (annotated Fig. 5; element T) on the first surface (F) and extending and protruding from the first surface (F) in a first direction (annotated Fig. 5; element 1D) orthogonal to the sliding direction (SD); a power terminal opening (annotated Fig. 5; element O) 


    PNG
    media_image8.png
    460
    620
    media_image8.png
    Greyscale


    PNG
    media_image3.png
    460
    635
    media_image3.png
    Greyscale
recessed grooves (annotated Fig. 5; element G) disposed on both sides of the battery-side power terminal (104) respectively in a second direction (annotated Fig. 5; element 2D) 

Turner fails to disclose wherein the recessed grooves are deeper than the power terminal opening in the first direction.  However, it has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the instant limitation “wherein the recessed grooves are deeper than the power terminal opening in the first direction”.
 
Regarding claim 9, Turner discloses all claim limitations of the present invention as set forth above. Turner further discloses a battery-side slide rail ( [0018]; Fig. 5; element 80, 82) wherein at least one of the recessed grooves (G) is disposed between the battery-side slide rail (80, 82) and the battery-side power terminal (104).  

Claims 2, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US 2003/0039880 A1) in view of Ogura (US 2014/0302353 A1).

Turner discloses all claim limitations of the present invention as set forth above.

claims 2, 5 and 8, Turner fails to disclose signal terminals. Ogura teaches the use of signal terminals in power tool battery packs to transmit information and receive information from the power tool battery pack ([0004-0005]). Ogura further teaches that the signal terminal may be provided in the battery case and a mounting target (eg. power tool body), may be adjacent to power terminals ([0004-0005]) and may be configured to mechanically engage with and electrically connect with respective signal terminals located in the battery case or mounting target ([0004-0005]).

Turner and Ogura are analogous art from the same field of endeavor, namely the fabrication of power tool battery packs. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Turner by employing machine-side and battery-side signal terminals adjacent to the power terminals on both the battery pack and electrical machine taught by Turner. In doing so, one of ordinary skill in the art would have reasonably expected to transmit and receive information from the power tool battery pack as disclosed by Ogura. Further, it would have been a matter of engineering design for one of ordinary skill to configure these signal terminals similarly to the power terminals disclosed by Turner, by supplying an electrical connector housing (i.e. the protective ribs) and a terminal opening for the signal terminals in the battery pack and electrical machine, rendering the instant claims obvious. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zick (US 20080025010 A1) in view of Ogura (US 2014/0302353 A1).

Zick discloses all claim limitations of the present invention as set forth above.

Zick fails to disclose signal terminals. Ogura teaches the use of signal terminals in power tool battery packs to transmit information and receive information from the power tool battery pack ([0004-0005]). Ogura further teaches that the signal terminal may be provided in the battery case and a mounting target (eg. power tool body), may be adjacent to power terminals ([0004-0005]) and may be configured to mechanically engage with and electrically connect with respective signal terminals located in the battery case or mounting target ([0004-0005]).


    PNG
    media_image6.png
    468
    614
    media_image6.png
    Greyscale
Zick and Ogura are analogous are from the same field of endeavor, namely the fabrication of power tool battery packs. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Zick by employing machine-side and battery-side signal terminals adjacent to the power terminals on both the battery pack and electrical machine taught by Zick. In doing so, one of ordinary skill in the art would have reasonably expected to transmit and receive information from the power tool battery pack as disclosed by Ogura. Further, it would have been a matter of engineering design for one of ordinary skill to configure these signal terminals similarly to the power terminals disclosed by Zick, by supplying the terminal 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727